Citation Nr: 1810784	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  12-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head injury, to include dizziness and balance issues.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1948 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2010 rating decision denied the Veteran's petition to reopen a claim for service connection for residuals of head injury, to include dizziness and balance issues.  While the April 2010 rating decision purported to deny a petition to reopen a claim for service connection for residuals of a head injury, it is unclear whether the Veteran ever received notice of the September 2005 denial, as his claims file indicates that the notice was returned to the sender.  Regardless, a buddy statement dated in June 2006 and received within one year of that decision constitutes new and material evidence; accordingly, the September 2005 rating decision did not become final.  See 38 C.F.R. § 3.156(b).

The Veteran testified before the undersigned Veterans Law Judge during a February 2016 Travel Board hearing; a transcript is associated with the claims file.

The Board remanded the claim for further development in March 2016.  The issue now returns for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's chronic suppurative otitis media, manifested by dizziness and imbalance, was caused by his service-connected chronic left ear tympanic membrane perforation.

CONCLUSION OF LAW

The criteria for service connection for chronic suppurative otitis media, manifested by dizziness and imbalance, as secondary to service-connected chronic left ear tympanic membrane perforation, are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310 (a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448   (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, the Veteran is service connected for chronic left ear tympanic membrane perforation.  

A September 2014 VA otolaryngology consult indicated that the Veteran sought treatment for dizziness.  The doctor noted that the Veteran had a history of perforation of the left tympanic membrane and that he had a lot of drainage on and off from the left ear.  The doctor noted that he told the Veteran that once there is a hole in the eardrum, water is a deadly enemy of the ear.  On examination, the doctor observed that the left tympanic membrane had a big central perforation and that he could see through the perforation, with no drainage today.  The doctor diagnosed Meniere's, left chronic otitis media, perforation of tympanic membrane left ear, and dizziness and giddiness, imbalance.

The Veteran was afforded a VA examination in April 2016 at which time he was diagnosed as having Meniere's disease and a scarred left tympanic membrane, chronic tympanic membrane perforation with history of chronic otitis media.  Under additional diagnoses that pertain to the ear or peripheral vestibular      conditions, the examiner listed chronic left otitis media.  The examiner concluded that it was less likely than not that any current disability manifested by dizziness and/or loss of balance had its clinical onset during active service or was related to any in-service disease, event, or injury, to include the Veteran's in-service head injury during basic training.  The examiner also concluded that it was less likely than not that any current disability manifested by dizziness and/or loss of balance was either caused by, or aggravated by, the Veteran's scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation.  The examiner explained that, per peer reviewed medical literature, Meniere's disease does not result from and cannot be aggravated by or permanently worsened by the scarred left ear tympanic membrane and chronic left ear tympanic membrane perforation and that these two conditions are etiologically and pathophysiologically different and cannot be causally related.  

The April 2016 VA examiner concluded that a current disability manifested by dizziness and/or loss of balance was not related to service.  He also concluded that the Veteran's Meniere's disease was not caused or aggravated by his service-connected chronic left ear tympanic membrane perforation, but did not provide an opinion on secondary service connection concerning the Veteran's chronic otitis media, which he had also noted as pertaining to peripheral vestibular conditions.  Further, the examiner diagnosed chronic tympanic membrane perforation with history of chronic otitis media, indicating that the two conditions are related.  This is consistent with the September 2014 VA otolaryngology treatment record which noted that the Veteran had a history of perforation of the left tympanic membrane and that he had a lot of drainage on and off from the left ear, with the doctor telling the Veteran that once there is a hole in the eardrum, water is a deadly enemy of the ear.  

As such, the Veteran has been diagnosed as having chronic suppurative otitis media which is manifested by dizziness and imbalance.  The medical evidence of record also establishes that the chronic suppurative otitis media is caused by the Veteran's service-connected chronic left ear tympanic membrane perforation.  Accordingly, service connection for chronic suppurative otitis media, manifested 


by dizziness and imbalance, as secondary to service-connected chronic left ear tympanic membrane perforation, is granted.  See 38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for chronic suppurative otitis media, manifested by dizziness and imbalance, as secondary to service-connected chronic left ear tympanic membrane perforation, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


